Citation Nr: 0920851	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  03-32 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back condition.



REPRESENTATION

Appellant represented by:	Scott A. Freling, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from March 1941 to December 
1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
regional office (RO).  The Board previously denied the appeal 
in February 2006.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims.  In 
February 2007, the Court granted a Joint Motion requesting 
that the Board's decision be vacated and the case be remanded 
for additional action, to include obtaining Social Security 
Records.  The Board in turn remanded the case in September 
2007.  The requested development has since been completed to 
the extent possible, and the case is now ready for appellate 
review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The first indication of a chronic low back disability in the 
record is found years after the Veteran's separation from his 
period of service, and the preponderance of the evidence is 
against a finding that the Veteran's current low back 
disability is related to service.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letter dated in June 2002.  The RO 
specifically informed the Veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The Veteran was also provided with additional 
letters in March 2006, July 2008, and May 2009 which 
explained the basis for assigning disability ratings and 
effective dates in the event service connection is granted.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The record before the Board 
contains the service separation examination and post-service 
treatment records.  It has been determine that other service 
medical records were destroyed by fire.  In addition, the 
Veteran has not identified any additional pertinent evidence 
that could be obtained to substantiate his claim.  The Board 
is also unaware of any such evidence.  The RO attempted to 
obtain records from the Social Security Administration, but 
it was determined that such records had been destroyed.  The 
Board also notes that the Veteran has been afforded a VA 
medical examination, and an opinion regarding the etiology of 
his back disorder was obtained.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where the Veteran served continuously for ninety (90) or more 
days, and if a chronic disease such as arthritis became 
manifest to a degree of 10 percent or more within one year 
from the date of the Veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he a low back disability which 
began during or is attributable to his period of active duty 
service in the 1940s.  

Most of the Veteran's service medical records are not 
available as they were destroyed by fire.  However, the 
claims file does include the report of a separation 
examination conducted in December 1945 which reflects that no 
musculoskeletal defects were found on examination.  In a 
section asking "Are you at the present time disabling or 
suffering from any wound, injury, or disease whether or not 
incurred in the military service", a response of "none" 
was recorded.  In addition, when asked to list all 
significant disease, wounds, and injuries, the response was 
"None."  

Report of VA hospitalization in June and July 1950 noted 
diagnoses of and treatment for bronchitis and pharyngitis.  
There were no complaints or findings related to low back 
problems.

The earliest reference to the Veteran's back which is 
contained in the claims file is from over six years after his 
separation from service.  In an application for outpatient 
treatment dated in June 1952, the Veteran reported that he 
requested treatment for his tonsils and fever, headaches, and 
pain in his back.  There was no mention of the back pain 
having originated in service.  The Board notes that this is 
not a medical record, and there are no examination findings 
or diagnoses.  

An application for domiciliary care dated in June 1952 noted 
that the Veteran had various complaints including back pain.  
However, it was noted that he had good back motions, with 
good motions of the lumbar spine.  It was stated that there 
was no evidence of an orthopedic basis for complaint at that 
time.  It was concluded that hospitalization for orthopedic 
complaint was not indicated.  The document was signed by a 
physician.  

The Veteran was treated for low back pain in 1969.  It was 
noted that he had a contusion.  In December 1969, he 
submitted an application for compensation or pension.  On the 
form, he reported having a back condition.  He did not state 
the date it began.  He left blank a section of the form for 
listing treatment received in service.  The only post-service 
treatment he reported was from June to November 1969.  The 
claim was interpreted as being a claim for pension, which was 
denied in a decision of March 1970.  

In June 1974, the Veteran filed another claim for benefits.  
He reported having multiple disabilities, including a back 
condition.  He stated that he had received treatment in 1941 
at an Army Hospital, and in 1943 at an Air Force Hospital.  
He did not list any post service treatment.  

He underwent a VA examination in August 1974 at which time it 
was reported that he had three accidents while in the 
military and had injured his back.  It was further noted that 
three years earlier the patient fell down from 12 feet high 
and injured his back again.  He had since been under care of 
an MD.  The diagnoses on general medical examination included 
residuals of back traumas.  

He also had psychiatric complaints and underwent a 
psychiatric examination which resulted in a diagnosis of 
organic brain syndrome with depressive reaction.  The 
psychiatric examination noted a history of two accidents with 
a truck during service.  Following discharge from service, he 
worked as a heavy equipment operator but stopped after 
another accident three years earlier.  

In August 2007, the Veteran submitted an affidavit in which 
he stated that he was involved in a truck accident in service 
in 1941 and sustained a strong impact on the back and left 
side, for which he was taken to the base hospital for 
treatment.   He further stated that after that accident he 
started to experience pain in his back, and that to this day 
he continues to experience pain in his back.  The Veteran 
also recounted a second incident in service in which a car 
fell off the jack while he was working under it.  He again 
stated that since the accident he had pain in the back.  

The Veteran was afforded a VA spine examination in November 
2008.  The report shows that the examiner reviewed the claims 
file.  He extensively reviewed the history given by the 
Veteran of having been injured in service in a truck accident 
and again when he was getting a transmission down from a car 
and sustained a crushing injury to the lower back.  Following 
physical examination, the diagnoses were (1) residuals, back 
trauma; (2) chronic low back pain with left sciatic neuritis 
with common peroneal nerve involvement; (3) lumbar 
degenerative disc disease and degenerative joint disease by 
CT scan; (4) lumbar degenerative joint disease by X-rays; (5) 
lumbar myositis and (6) vegetative joint disease of the 
thoracic spine by X-rays.  Significantly, however, after 
again reviewing the contents of the claims file, the examiner 
stated that in the absence of service medical records to 
corroborate objectively the alleged accidents in service in 
which the Veteran injured his back, the examiner cannot 
render the requested opinions without resorting to mere 
speculation.  The examiner further stated that with respect 
to his lumbar spine degenerative joint disease and discogenic 
disease occurred several years after active service.  

In this case, the Veteran's records appear to have been 
destroyed in the fire at the National Personnel Records 
Center in St. Louis, Missouri in July 1973.  Under such 
circumstances, the Court has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder (including pain 
since his claimed spine injury in service).  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a low back disability related to service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that a clear preponderance of the evidence is 
against a finding that the Veteran has a chronic low back 
disability attributable to his period of active duty.  For 
the sake of analysis, the Board will accept the Veteran's 
account of sustaining injuries to his back during service.  
However, the evidence weighs against a finding that a chronic 
ongoing back disability was present during service.  The 
report of examination for separation from service is negative 
for any pertinent abnormality concerning any of the 
disabilities in issue.  Contrary to what he now claims, the 
separation examination specifically noted that he had no 
disabling injuries.  

Arthritis of the spine may not be presumed to have been 
incurred in service since it was first noted decades 
following separation from his period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The VA 
hospital report in 1950, and the VA physician's notes in 1952 
both weigh against the presence of a back disorder at those 
times.  There is also no medical evidence of lower back 
abnormality for more than 20 years following the Veteran's 
separation from his period of service.  The first objective 
finding of a back disorder was after a post service injury in 
1969.  

While the Veteran contends that he experienced constant pain 
since his back injury in service, the Board finds that there 
is no objective evidence of continuity of symptomatology.  As 
noted above, he denied symptoms of a disease or injury upon 
separation from service.  The lack of continuity of 
symptomatology is further demonstrated by the lack of post 
service treatment records until more than a year after 
service.  In any case, there is no medical evidence of 
complaints of a low back disability until years after 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Therefore, the Board finds that the 
evidence weighs against a finding of continuity of 
symptomatology.

There is no competent, supported medical evidence attributing 
his currently diagnosed low back pain to his period of 
service.  The examiner in 1974 did attribute back problems to 
trauma; however, this opinion noted both a history of in-
service trauma and post service trauma.  To the extent that 
it is considered to be an opinion relating a disorder to 
service, the examiner did not offer an explanation of the 
basis for his opinion.  It is stressed that while service 
medical records aren't before us, the separation examination 
report is of record and shows normal spine.  The more recent 
VA opinion from 2008 tends to weigh against the claim as the 
examiner concluded that a current back disorder could not be 
linked to service without engaging in speculation.  In sum, 
there is no probative evidence showing any nexus between 
current back disability and the Veteran's period of active 
duty more than six decades ago.  

While the Veteran maintains that he incurred his current 
disabilities during service, he is not competent to offer an 
opinion as to the etiology of any current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
preponderance of the evidence is against the Veteran's claim 
for service connection for a low back disability.  Hence, 
those claims must be denied.  Since the weight of the 
evidence for and against the claims is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. §§ 3.102.


ORDER

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


